Szczublewski v Rech (2018 NY Slip Op 04892)





Szczublewski v Rech


2018 NY Slip Op 04892


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CARNI, LINDLEY, DEJOSEPH, AND WINSLOW, JJ.


764 CA 17-01603

[*1]JENNIFER SZCZUBLEWSKI, PLAINTIFF-RESPONDENT,
vMICHAEL B. RECH, DEFENDANT-APPELLANT. (APPEAL NO. 3.) 


ZDARSKY, SAWICKI & AGOSTINELLI, LLP, BUFFALO (GERALD T. WALSH OF COUNSEL), FOR DEFENDANT-APPELLANT. 
EVANS FOX LLP, ROCHESTER (MATTHEW M. PISTON OF COUNSEL), FOR PLAINTIFF-RESPONDENT.
GARY MULDOON, ROCHESTER, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Supreme Court, Monroe County (John M. Owens, A.J.), entered May 17, 2017. The order, among other things, denied defendant's motion for leave to renew and reargue. 
It is hereby ORDERED that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Rech v Rech ([appeal No. 1] — AD3d — [June 29, 2018] [4th Dept 2018]).
Entered: June 29, 2018
Mark W. Bennett
Clerk of the Court